DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kolan et al. Pub. No.: US 2020/0110633 A1.
.
Regarding Claim 1, Kolan discloses a method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the 
receiving, by a first application operating on an application server, a live session request from a second application operating on a user device separate from the application server to start a Framework for Live Uplink Streaming (FLUS) session  (see paragraphs [0043] and [0075]);
 obtaining a list of a plurality of FLUS sinks  (see paragraph [0100]),
selecting a FLUS media sink operating on a sink device from among the plurality of FLUS sinks, wherein the sink device is separate from the application server and the user device  (see paragraphs [0061] and  [0100]); 
sending a workflow request to an NBMP source to start an NBMP workflow associated with the FLUS media sink (see paragraphs [0061] and  [0100]); and
 sending a response to the second application including session information for establishing the FLUS session using the NBMP workflow and the FLUS media sink (see paragraph [0092]). 

Regarding Claim 2, Kolan further discloses wherein the application server includes the NBMP source, an NBMP workflow manager, and at least one media processing entity, wherein the sink device includes a FLUS control sink, and wherein the user device includes a FLUS control source and a FLUS media source (see paragraphs [0066] and [0178]).

Regarding Claim 3, Kolan further discloses wherein a workflow description document corresponding to the NBMP workflow is constructed by the NBMP source and 
 
Regarding Claim 4, Kolan further discloses wherein the application server includes the NBMP source and an NBMP workflow manager, wherein the sink device includes a FLUS control sink and at least one media processing entity, and wherein the user device includes a FLUS control source and a FLUS media source (see paragraphs [0068], [0089] and [0092]).
 
Regarding Claim 5, Kolan further discloses wherein the FLUS media sink is selected based on a capability of the at least one media processing entity, wherein the workflow request includes address information of the FLUS media sink, wherein a workflow description document corresponding to the NBMP workflow is constructed by the NBMP source and instantiated by the NBMP workflow manager in the at least one media processing entity, and wherein the session information includes sink control information corresponding to the FLUS control sink and media sink information corresponding to the FLUS media sink  (see paragraphs [0068], [0089] and  [0092]).
 
Regarding Claim 6, Kolan further discloses wherein the application server includes the NBMP source, wherein the sink device includes a FLUS control sink, an NBMP workflow manager, and at least one media processing entity, and wherein the user device includes a FLUS control source and a FLUS media source (see paragraph [0061]).


Regarding Claim 8, Kolan further discloses wherein the sink device includes a FLUS control sink, an NBMP workflow manager, and at least one media processing entity, and wherein the user device includes a FLUS control source, a FLUS media source, and the NBMP source (see paragraphs [0061]).

Regarding Claim 9, Kolan further discloses wherein a workflow description document corresponding to the NBMP workflow is constructed by the NBMP source and instantiated by the NBMP workflow manager, and wherein the session information includes address information of the NBMP workflow manager (see paragraphs [0064], [0068] and [0178]).

Regarding Claim 10, Kolan further discloses wherein the user device includes an edge enabler client (see paragraph [0178]).

Regarding Claim 12, the claim is being analyzed with claim 1.



Regarding Claim 14, the claim is being analyzed with claim 2.

Regarding Claim 15, the claim is being analyzed with claim 5.

Regarding Claim 16, the claim is being analyzed with claim 4.

Regarding Claim 17, the claim is being analyzed with claim 7.

Regarding Claim 18, the claim is being analyzed with claim 8.

Regarding Claim 19, the claim is being analyzed with claim 9.

 	Regarding Claim 20, the claim is directed toward embody the method of claim 1 in a non-transitory computer-readable medium in order that the instructions could be automatically performed by a processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424